Order entered December 1, 2016




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-01249-CV

 IN RE GEICO ADVANTAGE INSURANCE COMPANY AND CELIA STEFL, Relators

                  Original Proceeding from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. 2-DC-16-06754

                                              ORDER
       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT the petition

for writ of mandamus, and DIRECT the trial court to render an order vacating the court’s

August 22, 2016 order for separate trials, vacating the court’s September 23, 2016 order denying

motion to reconsider, granting relators’ motion to sever and abate, severing Thorpe’s

extracontractual and unfair settlement claims from the UIM liability claims, and abating the

severed claims.

       We ORDER the trial court to file with this Court, within fifteen (15) days of the date of

this order, a certified copy of its order issued in compliance with this order. Should the trial

court fail to comply with this order, the writ will issue.
       The stay granted by this Court on November 29, 2016 will remain in effect until the trial

court complies with the Court’s opinion of this date and this order.




                                                     /s/     MOLLY FRANCIS
                                                             JUSTICE